ACCEPTED
                                                                                          06-15-00065-CR
                                                                               SIXTH COURT OF APPEALS
                                                                                     TEXARKANA, TEXAS
                                                                                      7/2/2015 4:50:32 PM
                                                                                         DEBBIE AUTREY
                                                                                                   CLERK



             NOS. 06-15-00065-CR; 06-15-00066-CR; 06-15-00071-CR
                                                                        FILED IN
                                                                 6th COURT OF APPEALS
STATE OF TEXAS                             §     IN THE            TEXARKANA, TEXAS
                                           §                     7/7/2015 4:29:00 PM
VS.                                        §     6th COURT           DEBBIE AUTREY
                                           §                             Clerk
CHRISTOPHER              ANTHONY           §     OF APPEALS
DAVIDSON



                    MOTION TO WITHDRAW AS COUNSEL

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes Katherine A. Ferguson, Movant, court appointed counsel for

Appellant CHRISTOPHER ANTHONY DAVIDSON in the above styled and

numbered causes, and moves this Court to grant her Motion to Withdraw as Counsel

pursuant to Rule 6.5 of the Texas Rules of Appellate Procedure, and for good cause

shows the following:

        1.     Movant is appointed counsel of record CHRISTOPHER ANTHONY

DAVIDSON.

        2.     Counsel was unable to find any non-frivolous issues to bring on appeal.

        3.     Counsel has mailed a copy of the Reporter’s Record, Clerks Record,

this Motion and Brief in support of motion to withdraw to Appellant by certified

mail.

        4.     Counsel has informed Appellant of his right to file a pro se brief and,
or request for extension of time to file a pro se brief.

      WHEREFORE, PREMISES CONSIDERED, Movant prays that this Court

grant this Motion To Withdraw, and for such other and further relief as the Court

may deem appropriate.

                                Respectfully submitted,

                                RENSHAW, DAVIS & FERGUSON, L.L.P.

                                By:        /s/ Katherine A. Ferguson
                                           Katherine A. Ferguson (SBN 06918050)

                                2900 Lee Street, Suite 102
                                P.O. Box 21
                                Greenville, Texas 75403-0021
                                Telephone: (903) 454-6050
                                Facsimile: (903) 454-4898
                                Email: rdflawoffice@yahoo.com



                          CERTIFICATE OF SERVICE

           I certify that a true and correct copy of the Motion to Withdraw was sent
by first class United States Mail, postage prepaid, to the Honorable Noble Walker,
Hunt County District Attorney, P.O. Box 441, Greenville, Texas 75403-0441 on this
the 2nd day of July, 2015.

        I further certify that a true and correct copy of Motion to Withdraw was
sent by first class United States mail, postage prepaid to CHRISTOPHER
ANTHONY DAVIDSON, TDJC#01988392, Fabian Dale Dominguez State Jail,
6535Cagnon Road, San Antonio, Texas 78252-2202 on this the 2nd day of July, 2015

                                                      /s/ Katherine A. Ferguson
                                                      Katherine A. Ferguson